DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2020 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “a fabric shape” in line 10.  The disclosure, as originally filed, fails to disclose “a fabric shape.”
Claim 7 recites the limitation “a fabric shape” in line 10.  The disclosure, as originally filed, fails to disclose “a fabric shape.”
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a fabric shape” in line 10.  The term “fabric” is definite as: a cloth made by weaving, knitting, or felting fibers.  Dictionary.com.  The term fabric defines no specific shape.  It is uncertain what shape is limited by the term “fabric shape.”
Claim 7 recites the limitation “a fabric shape” in line 10.  The term “fabric” is definite as: a cloth made by weaving, knitting, or felting fibers.  Dictionary.com.  The term fabric defines no specific shape.  It is uncertain what shape is limited by the term “fabric shape.”

Claim Rejections - 35 USC § 102
Claim(s) 1-13 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (2,715,045). 
Thompson discloses a spout apparatus comprising:
a spout apparatus main body 10 forming a flow path (the interior flow path of tubular member 10);
an interior (interior of tubular member 10);
a flow-conditioning member 20,21,22;
a spray member 18 with multiple spray holes (see figure 3) to spout water passed through the flow-conditioning member in a shower form;
wherein the flow-conditioning member is a three dimensional structure in which  a mesh structure 20,21,22 forming holes is folded or wound (loose mass of fibrous material is randomly folded or wound), and the mesh structure is formed into a fabric shape with loops of a wire (fibrous material such as stainless steel wool or the like, col. 2, ll. 59-60; wire screen of member 20), and the wire of at least a portion of the mesh structure in the flow-conditioning member extends in a direction parallel to a direction of water flowing into the flow-conditioning member (some portion of steel wool is oriented parallel to the direction of water flowing into the flow-conditioning member), and the mesh structure being folded or wound forms a contact surface (the outer cylindrical surface which contacts tubular member 10) extending along an inner wall (the inner wall of the tubular member 10) of the flow path;
wherein the flow-conditioning member is the three-dimensional structure in which the mesh structure is wound into a roll shape (the steel wool or the like is in the shape of a cylinder/roll);


Response to Arguments
Applicant's arguments filed December 10, 2020 have been fully considered but they are not persuasive.  
Applicant argues that paragraphs 0065 and 0067 disclose “the mesh structure is formed into a fabric shape with loops of a wire.”  Paragraphs 0065 and 0067 does not appear to disclose “fabric shape.”
Applicant argues that Thompson fails to disclose “a spray member with multiple spray holes to spout water passed through the flow-conditioning member in a shower form.”  Thompson discloses a spray member 18 with multiple spray holes (see figure 3) to spout water passed through the flow-conditioning member in a shower form.
Applicant argues that Thompson fails to disclose “the mesh structure is formed into a fabric shape with loops of a wire.”  Thompson discloses the mesh structure 20,21,22 is formed into a fabric shape with loops of a wire (fibrous material such as stainless steel wool or the like, col. 2, ll. 59-60; wire screen of member 20).
Applicant argues that Thompson fails to disclose “the mesh structure being folded or wound forms a contact surface extending along an inner wall of the flow path.”  Thompson discloses the mesh structure being folded or wound forms a contact surface (the outer cylindrical surface which contacts tubular member 10) extending along an inner wall (the inner wall of the tubular member 10) of the flow path.
Applicant argues that Thompson fails to disclose a steel wool that is folded or wounded.  A loose mass of fibrous material such as stainless steel wool is inherently folded or wounded.  The steel wool is inherently folded or wounded when the steel wool fiber is changes direction.  The steel wool fibers are not oriented in straight lines.  Additionally, the recitation “a mesh structure forming holes is folded or wound” renders the claim a product by process claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK